DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 4/16/2021 has been entered.  
Claims 1-20 are pending.  
Claims 1-20 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richman et al. (Pub. No.: US 20140282747 A1) in view of Franchi et al. (Pub. No.: US 20170250750 A1), hereafter respectively referred to as Richman and Franchi.  
	In regard to Claim 1, Richman teaches A network analysis terminal (load analysis/balance and control system 255, Para. 44, FIGS. 2, 8A) operating within a vehicle cabin (FIG. 2A, the information system 100 is shown as being configured for installation aboard any of a wide variety of passenger vehicles 390 (shown in FIGS. 4A-B), Para. 25.  Vehicles can include an aircraft 390A (shown in FIG. 4A), Para. 53), the network analysis terminal comprising: a network interface configured to monitor packets (load analysis/balance and control system 255 analyses the network traffic, Para. 44, FIGS. 2, 8A) communicated through a cabin network between a content server (media system controller and file server 240, Para. 26, FIG. 2A) and passenger terminals within the vehicle cabin (user devices 500A, Para. 25, FIG. 2A).  
	Richman teaches a processor connected to receive the packets monitored by the network interface (load analysis/balance and control system 255 can include instruction code that can be executed by a processor for distributing the network traffic, Para. 43, FIG. 2).  
(instruction code, such as software or firmware, stored on a computer-readable medium that can be executed by a processor for distributing the network traffic, Para. 43, FIG. 2) to perform operations comprising: generating a passenger connectivity experience metric for a passenger terminal of the passenger terminals within the vehicle cabin based on measurements performed on the packets communicated by at least one of the content server and the passenger terminal over time (load analysis/balance and control system 255 checks the cumulative network traffic over both the first network 300 (e.g., Wi-Fi network 300B shown in FIG. 2A) and the second network 400 (e.g., cellular network 400B as shown in FIG. 2A), Para. 73), the passenger connectivity experience metric indicating a network connectivity performance experienced by the passenger terminal while operating in the cabin network (load analysis/balance and control system 255 receives mobile metrics from a selected device 500A, Para. 44, FIGS. 2, 8A).  
Richman teaches determining the passenger connectivity experience metric satisfies a remedial action rule (a predefined congestion rate of 85% occupancy is used, the cellular network 400B is using 85% of its available bandwidth, Para. 73, FIGS. 2, 8A).  
Richman teaches responsive determining the passenger connectivity experience metric satisfies a remedial action rule, controlling communications by at least one of the content server and the passenger terminal through the cabin network based on a defined remedial action of the remedial action rule (load analysis/balance and control system 255 selects the Wi-Fi network 300B for distribution if the cellular network 400B is using 85% of its available bandwidth, Para. 73, FIGS. 2, 8A).  
	Richman, although providing an implicit teaching, fails to explicitly teach a passenger connectivity experience metric, the passenger connectivity experience metric indicating a network connectivity performance experienced by the passenger terminals.  
Franchi teaches a passenger connectivity experience metric (Quality of Experience/Service (QoE/QoS), Para. 24), the passenger connectivity experience metric indicating a network connectivity performance experienced by the passenger terminals (statistics relevant to QoE/QoS, Para. 45) while operating in the cabin network (interfaces 2 are connected to on-board equipment (OBE) within the aircraft 1, for example to an Aircraft Cabin Network (ACN) 3 for providing connectivity to various client devices 4, Para. 23, FIGS. 1, 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Franchi with the teachings of Richman since Franchi provides a technique for collecting Quality of Experience information, can be introduced into the system of Richman to permit user experiences to be taken into account for wireless network management, and where statistics of such experiences can be utilized to manage resources to ensure good user experiences are maintained or promoted.  


In regard to Claim 15, Richman teaches A method performed by a network analysis terminal (load analysis/balance and control system 255, Para. 44, FIGS. 2, 8A) within a vehicle cabin (FIG. 2A, the information system 100 is shown as being configured for installation aboard any of a wide variety of passenger vehicles 390 (shown in FIGS. 4A-B), Para. 25.  Vehicles can include an aircraft 390A (shown in FIG. 4A), Para. 53), the method comprising: monitoring, using a network interface of the network analysis terminal, packets (load analysis/balance and control system 255 analyses the network traffic, Para. 44, FIGS. 2, 8A) communicated through a cabin network between a content server (media system controller and file server 240, Para. 26, FIG. 2A) and passenger terminal within the vehicle cabin (user devices 500A, Para. 25, FIG. 2A).  
Richman teaches generating a passenger connectivity experience metric for a passenger terminal of the passenger terminals within the vehicle cabin based on measurements performed on the packets communicated by at least one of the content server and the passenger terminal over time (load analysis/balance and control system 255 checks the cumulative network traffic over both the first network 300 (e.g., Wi-Fi network 300B shown in FIG. 2A) and the second network 400 (e.g., cellular network 400B as shown in FIG. 2A), Para. 73), the passenger connectivity experience metric indicating a network connectivity performance experienced by the passenger terminals while operating in the cabin network (load analysis/balance and control system 255 receives mobile metrics from a selected device 500A, Para. 44, FIGS. 2, 8A).  
 (a predefined congestion rate of 85% occupancy is used, the cellular network 400B is using 85% of its available bandwidth, Para. 73, FIGS. 2, 8A).  
Richman teaches responsive to determining the passenger connectivity experience metric satisfies a remedial action rule, controlling communications by at least one of the content server and the passenger terminal through the cabin network based on a defined remedial action of the remedial action rule (load analysis/balance and control system 255 selects the Wi-Fi network 300B for distribution if the cellular network 400B is using 85% of its available bandwidth, Para. 73, FIGS. 2, 8A).  
Richman, although providing an implicit teaching, fails to explicitly teach a passenger connectivity experience metric, the passenger connectivity experience metric indicating a network connectivity performance experienced by the passenger terminals.  
Franchi teaches a passenger connectivity experience metric (Quality of Experience/Service (QoE/QoS), Para. 24), the passenger connectivity experience metric indicating a network connectivity performance experienced by the passenger terminals (statistics relevant to QoE/QoS, Para. 45) while operating in the cabin network (interfaces 2 are connected to on-board equipment (OBE) within the aircraft 1, for example to an Aircraft Cabin Network (ACN) 3 for providing connectivity to various client devices 4, Para. 23, FIGS. 1, 2).  



In regard to Claim 20, Richman teaches A computer readable program product comprising non-transitory computer readable medium of a network analysis terminal (load analysis/balance and control system 255, Para. 44, FIGS. 2, 8A) within a vehicle cabin (FIG. 2A, the information system 100 is shown as being configured for installation aboard any of a wide variety of passenger vehicles 390 (shown in FIGS. 4A-B), Para. 25.  Vehicles can include an aircraft 390A (shown in FIG. 4A), Para. 53), the computer readable medium comprising executable instructions that when executed by a processor of the network analysis terminal cause the processor (instruction code, such as software or firmware, stored on a computer-readable medium that can be executed by a processor for distributing the network traffic, Para. 43, FIG. 2) to perform operations comprising: receiving packets monitored by a network interface of the network analysis terminal (load analysis/balance and control system 255 analyses the network traffic, Para. 44, FIGS. 2, 8A), the network interface configured to monitor packets communicated through a cabin network (media system controller and file server 240, Para. 26, FIG. 2A) and passenger terminals within the vehicle cabin (user devices 500A, Para. 25, FIG. 2A).  
Richman teaches generating a passenger connectivity experience metric for a passenger terminal of the passenger terminals within the vehicle cabin based on measurements performed on the packets communicated by at least one of the content server and the passenger terminal over time (load analysis/balance and control system 255 checks the cumulative network traffic over both the first network 300 (e.g., Wi-Fi network 300B shown in FIG. 2A) and the second network 400 (e.g., cellular network 400B as shown in FIG. 2A), Para. 73), the passenger connectivity experience metric indicating a network connectivity performance experienced by the passenger terminal while operating in the cabin network (load analysis/balance and control system 255 receives mobile metrics from a selected device 500A, Para. 44, FIGS. 2, 8A).  
	Richman teaches determining the passenger connectivity experience metric satisfies a remedial action rule (a predefined congestion rate of 85% occupancy is used, the cellular network 400B is using 85% of its available bandwidth, Para. 73, FIGS. 2, 8A).  
Richman teaches responsive determining the passenger connectivity experience metric satisfies a remedial action rule, controlling communications by at least one of the content server and the passenger terminal through the cabin network based on a defined remedial action of the remedial action rule (load analysis/balance and control system 255 selects the Wi-Fi network 300B for distribution if the cellular network 400B is using 85% of its available bandwidth, Para. 73, FIGS. 2, 8A).  
Richman, although providing an implicit teaching, fails to explicitly teach a passenger connectivity experience metric, the passenger connectivity experience metric indicating a network connectivity performance experienced by the passenger terminals.  
Franchi teaches a passenger connectivity experience metric (Quality of Experience/Service (QoE/QoS), Para. 24), the passenger connectivity experience metric indicating a network connectivity performance experienced by the passenger terminals (statistics relevant to QoE/QoS, Para. 45) while operating in the cabin network (interfaces 2 are connected to on-board equipment (OBE) within the aircraft 1, for example to an Aircraft Cabin Network (ACN) 3 for providing connectivity to various client devices 4, Para. 23, FIGS. 1, 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Franchi with the teachings of Richman since Franchi provides a technique for collecting Quality of Experience information, can be introduced into the system of Richman to permit user experiences to be taken into account for wireless network management, and where statistics of such experiences can be utilized to manage resources to ensure good user experiences are maintained or promoted.  


Claims 2, 7, 12-14 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richman in view of Franchi, and further in view of Frisco et al. (Pub. No.: US 20090100476 A1), hereafter referred to as Frisco.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Richman in view of Franchi teaches the cabin network.  
Richman fails to teach the cabin network comprises cabin wireless access points that are attached to structure of the vehicle at spaced apart locations within a cabin of the vehicle and are communicatively connected to the content server; the network analysis terminal comprises a mobile communication terminal; and the network interface of the mobile communication terminal is configured to receive and decode packets being communicated through a wireless air interface by at least one of the cabin wireless access points and the passenger terminals.  
Frisco teaches the cabin network comprises cabin wireless access points that are attached to structure of the vehicle at spaced apart locations within a cabin of the vehicle and are communicatively connected to the content server; the network analysis terminal comprises a mobile communication terminal; and the network interface of the mobile communication terminal is configured to receive and decode packets being communicated through a wireless air interface by at least one of the cabin wireless access points and the passenger terminals (Nodes or access points 160 are spaced throughout the cabin area of the aircraft 120 providing 802.11 services (i.e., Wi-Fi) or 802.16 services (i.e., WiMax), Para. 48, FIG. 1.  Data memory cache 155 stores information during hard handoffs between base stations 140 as part of a store-and-forward capability, Para. 49, FIG. 1. In addition to the cache memory 155 scheme, the server 162 includes a memory supporting a pass-through scheme, Para. 48, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Frisco with the teachings of Richman in view of Franchi since Frisco provides an aircraft in-flight entertainment system having a dual-beam antenna for satellite communications (see Frisco, paragraphs [0009—0011]), which can be introduced into the system of Richman in view of Franchi to improve wireless communications provided to a user on board an airplane.  

In regard to Claim 7, as presented in the rejection of Claim 1, Richman in view of Franchi teaches the passenger terminal.  
Richman fails to teach the operations for generating the passenger connectivity experience metric, further comprise: determining communication bandwidth over a time interval of data communicated in packets sent by the passenger terminal; and generating the passenger connectivity experience metrics based on the bandwidth.  
Frisco teaches the operations for generating the passenger connectivity experience metric, further comprise: determining communication bandwidth over a time interval of data communicated in packets sent by the passenger terminal; and generating the passenger connectivity experience metrics based on the bandwidth (detector 543 generates a received signal strength feedback signal based upon signals received from the full bandwidth of a DBS transponder, Para. 136, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Frisco with the teachings 

In regard to Claim 12, as presented in the rejection of Claim 1, Richman in view of Franchi teaches the passenger terminal.  
Richman fails to teach the operations for generating the passenger connectivity experience metric, further comprise: identifying occurrences of the passenger terminal causing at least a threshold level of interference to communications communicated by at least one of a cabin wireless access point of the cabin network and other passenger terminals; generating the passenger connectivity experience metric based on the identified occurrences.  
Frisco teaches the operations for generating the passenger connectivity experience metric, further comprise: identifying occurrences of the passenger terminal causing at least a threshold level of interference to communications communicated by at least one of a cabin wireless access point of the cabin network and other passenger terminals; generating the passenger connectivity experience metric based on the identified occurrences (adaptive polarization techniques which may be used to avoid interference from other satellites. In particular, low earth orbit satellites (LEOS) are planned which may periodically be in position to cause interference with the signal reception by the in-flight entertainment system 430.  Para. 150).  


In regard to Claim 13, as presented in the rejection of Claim 1, Richman in view of Franchi teaches the passenger terminal.  
Richman fails to teach the operations for controlling communications through the cabin network based on defined remedial action of the remedial action rule, comprise: sending a message to the cabin wireless access point to block establishment of a communication link with the passenger terminal.  
Frisco teaches the operations for controlling communications through the cabin network based on defined remedial action of the remedial action rule, comprise: sending a message to the cabin wireless access point to block establishment of a communication link with the passenger terminal (handoff decision can be implemented by an aircraft hard handoff controller 149 in the aircraft 120, Para. 105).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Frisco with the teachings of Richman in view of Franchi since Frisco provides an aircraft in-flight entertainment system having a dual-beam antenna for satellite communications (see Frisco, 

In regard to Claim 14, as presented in the rejection of Claim 1, Richman in view of Franchi teaches the passenger terminal.  
Richman fails to teach the operations for controlling communications through the at least one cabin network based on the defined remedial action of the remedial action rule, comprise: querying an electronic passenger manifest that logically associates passenger terminals with cabin seat identifiers to identify a name of a vehicle passenger associated with the passenger terminal and a cabin seat identifier associated with the passenger terminal; and sending to a crew terminal a notification message that contains the cabin seat identifier associated with the passenger terminal and an indication that excessive interference by that vehicle passenger to the cabin network is occurring.  
Frisco teaches the operations for controlling communications through the at least one cabin network based on the defined remedial action of the remedial action rule, comprise: querying an electronic passenger manifest that logically associates passenger terminals with cabin seat identifiers to identify a name of a vehicle passenger associated with the passenger terminal and a cabin seat identifier associated with the passenger terminal; and sending to a crew terminal a notification message that contains the cabin seat identifier associated with the passenger terminal and an indication that excessive interference by that vehicle passenger to the cabin network is occurring (adaptive polarization techniques which may be used to avoid interference from other satellites. In particular, low earth orbit satellites (LEOS) are planned which may periodically be in position to cause interference with the signal reception by the in-flight entertainment system 430.  Para. 150).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Frisco with the teachings of Richman in view of Franchi since Frisco provides an aircraft in-flight entertainment system having a dual-beam antenna for satellite communications (see Frisco, paragraphs [0009—0011]), which can be introduced into the system of Richman in view of Franchi to improve wireless communications provided to a user on board an airplane.  

In regard to Claim 18, as presented in the rejection of Claim 1, Richman in view of Franchi teaches the passenger terminal.  
Richman fails to teach the operations for generating the passenger connectivity experience metric, further comprise: identifying occurrences of the passenger terminal causing at least a threshold level of interference to communications communicated by at least one of a cabin wireless access point of the cabin network and other passenger terminals; generating the passenger connectivity experience metric based on the identified occurrences.  
Frisco teaches the operations for generating the passenger connectivity experience metric, further comprise: identifying occurrences of the passenger terminal causing at least a threshold level of interference to communications communicated by at least one of a cabin wireless access point of the cabin network and other passenger terminals; generating the passenger connectivity experience metric based on the identified occurrences (adaptive polarization techniques which may be used to avoid interference from other satellites. In particular, low earth orbit satellites (LEOS) are planned which may periodically be in position to cause interference with the signal reception by the in-flight entertainment system 430.  Para. 150).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Frisco with the teachings of Richman in view of Franchi since Frisco provides an aircraft in-flight entertainment system having a dual-beam antenna for satellite communications (see Frisco, paragraphs [0009—0011]), which can be introduced into the system of Richman in view of Franchi to improve wireless communications provided to a user on board an airplane.  

In regard to Claim 19, as presented in the rejection of Claim 15, Richman in view of Franchi teaches the passenger terminal.  
Richman fails to teach controlling communications through the at least one cabin network based on the defined remedial action of the remedial action rule, further comprises: querying an electronic passenger manifest that logically associates passenger terminals with cabin seat identifiers to identify a name of a vehicle passenger associated with the passenger terminal and a cabin seat identifier associated with the passenger terminal; and sending to a crew terminal a notification message that contains the cabin seat identifier associated with the passenger terminal and an indication that excessive interference by that vehicle passenger to the cabin network is occurring.  
Frisco teaches controlling communications through the at least one cabin network based on the defined remedial action of the remedial action rule, further comprises: querying an electronic passenger manifest that logically associates (adaptive polarization techniques which may be used to avoid interference from other satellites. In particular, low earth orbit satellites (LEOS) are planned which may periodically be in position to cause interference with the signal reception by the in-flight entertainment system 430.  Para. 150).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Frisco with the teachings of Richman in view of Franchi since Frisco provides an aircraft in-flight entertainment system having a dual-beam antenna for satellite communications (see Frisco, paragraphs [0009—0011]), which can be introduced into the system of Richman in view of Franchi to improve wireless communications provided to a user on board an airplane.  


Claims 3-4, 9-11 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richman in view of Franchi, and further in view of Narayanaswamy (Pub. No.: US 20100095367 A1), hereafter referred to as Narayanaswamy.  
	In regard to Claim 3, as presented in the rejection of Claim 1, Richman in view of Franchi teaches the passenger terminal.  

	Narayanaswamy teaches the operations for generating the passenger connectivity experience metric for the passenger terminal of the passenger terminals within the vehicle cabin based on measurements performed on the packets communicated by at least one of the content server and the passenger terminal over time, comprise: generating the passenger connectivity experience metric based on measurements performed on a series of packets communicated by at least one of the content server and the passenger terminal that each contain an address for a passenger terminal identifier that is identified from an information repository associated with a name of a passenger of the vehicle (flow analysis module 50 may extract a source network address (e.g., source IP address) from packet headers of the packet flow, and may invoke query module 66 to issue a query to a domain controller, UAC, or LDAP server with the source IP address to obtain a user name, user role, or other information relating to the source of the packet flow, Para. 65.  After identifying the beginning of the packet flow, application identification module 71 analyzes the application-layer data assembled from the payload of the packet to dynamically make a determination of the type of layer seven application that transmitted the packet flow, Para. 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Narayanaswamy with the teachings of Richman in view of Franchi since Narayanaswamy provides a flexible and robust mechanism to define access control policies for network security (see Narayanaswamy, paragraph [0006]), which can be introduced into the system of Richman in view of Franchi to promote secure communications for users of a mobile LAN onboard an aircraft.  

	In regard to Claim 4, as presented in the rejection of Claim 1, Richman in view of Franchi teaches the vehicle cabin.  
Richman fails to teach the information repository comprises an electronic passenger manifest that logically associates the name of the passenger to an assigned seat number within the vehicle cabin.
	Narayanaswamy teaches the information repository comprises an electronic passenger manifest that logically associates the name of the passenger to an assigned seat number within the vehicle cabin (Flow table 64 specifies network elements associated with each active packet flow, i.e., information such as network addresses of source and destination devices, usernames, Para. 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Narayanaswamy with 

	In regard to Claim 9, as presented in the rejection of Claim 1, Richman in view of Franchi teaches the cabin network.  
Richman fails to teach the operations for generating the passenger connectivity experience metric, further comprise: identifying occurrences of the passenger terminal not properly performing a defined message handshake with a cabin wireless access point of the cabin network; and generating the passenger connectivity experience metric based on the identified occurrences.
	Narayanaswamy teaches the operations for generating the passenger connectivity experience metric, further comprise: identifying occurrences of the passenger terminal not properly performing a defined message handshake with a cabin wireless access point of the cabin network; and generating the passenger connectivity experience metric based on the identified occurrences (the application determination process may take into consideration any identifiable handshaking characteristics in the bidirectional packet flows for a communication session that indicate or suggest the type of application.  Rules engine 52 may invoke the appropriate one of protocol decoders 54 based on the identified type of application determination to further analyze the application-layer communications.  Para. 48).


	In regard to Claim 10, as presented in the rejection of Claim 1, Richman in view of Franchi teaches the cabin network.  
Richman fails to teach the operations for identifying occurrences of the passenger terminal not properly performing the defined message handshake with the cabin wireless access point of the cabin network, comprise: identifying occurrences of the passenger terminal repeatedly sending Dynamic Host Configuration Protocol (DHCP) discovery messages through the cabin network while ignoring responsive DHCP offer messages from the cabin network; and generating the passenger connectivity experience metric based on the identified occurrences.
	Narayanaswamy teaches the operations for identifying occurrences of the passenger terminal not properly performing the defined message handshake with the cabin wireless access point of the cabin network, comprise: identifying occurrences of the passenger terminal repeatedly sending Dynamic Host Configuration Protocol (DHCP) discovery messages through the cabin network while ignoring responsive DHCP offer messages from the cabin network; and generating the passenger (the application determination process may take into consideration any identifiable handshaking characteristics in the bidirectional packet flows for a communication session that indicate or suggest the type of application.  Rules engine 52 may invoke the appropriate one of protocol decoders 54 based on the identified type of application determination to further analyze the application-layer communications.  Para. 48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Narayanaswamy with the teachings of Richman in view of Franchi since Narayanaswamy provides a flexible and robust mechanism to define access control policies for network security (see Narayanaswamy, paragraph [0006]), which can be introduced into the system of Richman in view of Franchi to promote secure communications for users of a mobile LAN onboard an aircraft.  

	In regard to Claim 11, as presented in the rejection of Claim 1, Richman in view of Franchi teaches the cabin network.  
Richman fails to teach the operations for controlling communications through the cabin network based on the defined remedial action of the remedial action rule, comprise: sending a message to the cabin wireless access point to block establishment of a communication link with the passenger terminal.
	Narayanaswamy teaches the operations for controlling communications through the cabin network based on the defined remedial action of the remedial action rule, (by restricting user access to a configured port list, the techniques described herein prevent a hacker from accessing a Trojan implanted on a server by spoofing a request to conform to the policy, Para. 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Narayanaswamy with the teachings of Richman in view of Franchi since Narayanaswamy provides a flexible and robust mechanism to define access control policies for network security (see Narayanaswamy, paragraph [0006]), which can be introduced into the system of Richman in view of Franchi to promote secure communications for users of a mobile LAN onboard an aircraft.  

In regard to Claim 16, as presented in the rejection of Claim 15, Richman in view of Franchi teaches the passenger terminal.  
Richman fails to teach generating the passenger connectivity experience metric for the passenger terminal of the passenger terminals within the vehicle cabin based on measurements performed on the packets communicated by at least one of the content server and the passenger terminal over time, further comprises: generating the passenger connectivity experience metric based on measurements performed on a series of packets communicated by at least one of the content server and the passenger terminal that each contain an address for a passenger terminal identifier that 
	Narayanaswamy teaches generating the passenger connectivity experience metric for the passenger terminal of the passenger terminals within the vehicle cabin based on measurements performed on the packets communicated by at least one of the content server and the passenger terminal over time, further comprises: generating the passenger connectivity experience metric based on measurements performed on a series of packets communicated by at least one of the content server and the passenger terminal that each contain an address for a passenger terminal identifier that is identified from an information repository associated with a name of a passenger of the vehicle (flow analysis module 50 may extract a source network address (e.g., source IP address) from packet headers of the packet flow, and may invoke query module 66 to issue a query to a domain controller, UAC, or LDAP server with the source IP address to obtain a user name, user role, or other information relating to the source of the packet flow, Para. 65.  After identifying the beginning of the packet flow, application identification module 71 analyzes the application-layer data assembled from the payload of the packet to dynamically make a determination of the type of layer seven application that transmitted the packet flow, Para. 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Narayanaswamy with the teachings of Richman in view of Franchi since Narayanaswamy provides a flexible and robust mechanism to define access control policies for network security (see 

	In regard to Claim 17, as presented in the rejection of Claim 15, Richman in view of Franchi teaches the vehicle cabin.  
Richman fails to teach the information repository comprises an electronic passenger manifest that logically associates the name of the passenger to an assigned seat number within the vehicle cabin.
	Narayanaswamy teaches the information repository comprises an electronic passenger manifest that logically associates the name of the passenger to an assigned seat number within the vehicle cabin (Flow table 64 specifies network elements associated with each active packet flow, i.e., information such as network addresses of source and destination devices, usernames, Para. 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Narayanaswamy with the teachings of Richman in view of Franchi since Narayanaswamy provides a flexible and robust mechanism to define access control policies for network security (see Narayanaswamy, paragraph [0006]), which can be introduced into the system of Richman in view of Franchi to promote secure communications for users of a mobile LAN onboard an aircraft.  


Claims 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richman in view of Franchi, and further in view of Ahmadzadeh et al. (Pub. No.: US 20160021673 A1), hereafter referred to as Ahmadzadeh.  
	In regard to Claim 5, as presented in the rejection of Claim 1, Richman in view of Franchi teaches the passenger terminal.  
Richman fails to teach the operations for generating the passenger connectivity experience metric, further comprise: identifying a bit error rate occurring in decoded packets that contain the address for the passenger terminal; and generating the passenger connectivity experience metric based on the bit error rate.
Ahmadzadeh the operations for generating the passenger connectivity experience metric, further comprise: identifying a bit error rate occurring in decoded packets that contain the address for the passenger terminal; and generating the passenger connectivity experience metric based on the bit error rate (The channel quality module 605 may be configured to determine a set of source channel quality metrics for a source RAT and a set of target channel quality metrics for a target RAT with reference to FIGS. 2-4. The set of source channel quality metrics and the set of target channel quality metrics may, for instance, be based on at least an error rate.  Para. 96).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ahmadzadeh with the teachings of Richman in view of Franchi since Ahmadzadeh provides a technique for internet protocol multimedia subsystem based wireless wide area network-wireless local area network mobility (see Ahmadzadeh, paragraph [0005]), which can be introduced 

In regard to Claim 6, as presented in the rejection of Claim 1, Richman in view of Franchi teaches the passenger terminal.  
Richman fails to teach the operations for generating the passenger connectivity experience metric, further comprise: counting a number of packet retransmission requests sent by the passenger terminal; and generating the passenger connectivity experience metric based on the number of packet retransmission requests.
Ahmadzadeh the operations for generating the passenger connectivity experience metric, further comprise: counting a number of packet retransmission requests sent by the passenger terminal; and generating the passenger connectivity experience metric based on the number of packet retransmission requests (The channel quality module 605 may be configured to determine a set of source channel quality metrics for a source RAT and a set of target channel quality metrics for a target RAT with reference to FIGS. 2-4. The set of source channel quality metrics and the set of target channel quality metrics may, for instance, be based on at least a retransmission rate.  Para. 96).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ahmadzadeh with the teachings of Richman in view of Franchi since Ahmadzadeh provides a technique for internet protocol multimedia subsystem based wireless wide area network-wireless local area network mobility (see Ahmadzadeh, paragraph [0005]), which can be introduced 

In regard to Claim 8, as presented in the rejection of Claim 1, Richman in view of Franchi teaches the passenger terminal.  
Richman fails to teach the operations for generating the passenger connectivity experience metric, further comprise: identifying occurrences of wireless signals communicated by at least one of the passenger terminal and a cabin wireless access point of the cabin network having signal strength below a defined threshold level; and generating the passenger connectivity experience metric based on the identified occurrences.
Ahmadzadeh the operations for generating the passenger connectivity experience metric, further comprise: identifying occurrences of wireless signals communicated by at least one of the passenger terminal and a cabin wireless access point of the cabin network having signal strength below a defined threshold level; and generating the passenger connectivity experience metric based on the identified occurrences (UE 115 may directly access the RAT interface to receive the performance metrics. An application may be used to link with a third party process to receive the performance metrics and use that information to determine the status of the RAT interface. The application may declare a list of key performance indicators (KPIs) and expected threshold levels to declare the status of the WLAN UL/DL status.  Para. 57).  
.  


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 103
Applicant's arguments filed 4/16/2021 have been fully considered but they are not persuasive.  Page 12 of the Remarks presents the argument that Thus, Applicant respectfully submits that Franchi fails to teach “A network analysis terminal operating within a vehicle cabin”.  This argument is not persuasive.  The examiner notes that the limitation “A network analysis terminal operating within a vehicle cabin” is recited in the preamble of Claim 1.  
In any case, FIG. 2B of Richman shows a load analysis/balance and control system 255 (network analysis terminal) within a content distribution system 250, and FIG. 4A of Richman shows a content distribution system 250 within a passenger vehicle 390 (vehicle cabin), and this is substantively the same as a network analysis terminal operating within a vehicle cabin of Claim 1.  


Page 12 of the Remarks presents the argument that Thus, Applicant respectfully submits that Franchi fails to teach … “generating a passenger connectivity experience metric”.  This argument is not persuasive.  A value of quality is substantively the same as a metric of Claim 1, and a value of Quality of Experience is substantively the same as an experience metric of Claim 1.  


Page 12 of the Remarks presents the argument that Thus, Applicant respectfully submits that Franchi fails to teach … “the passenger connectivity experience metric indicating a network connectivity performance experienced by the passenger terminal while operating in the cabin network”.  This argument is not persuasive.  Franchi teaches in cited Para. 24: “In the system according to this embodiment, one or more of the interfaces 2 may be configured or combined to provide connectivity to the client devices 4 in the most efficient and cost-effective manner, for example so to provide an optimum Quality of Experience/Service (QoE/QoS)” (emphasis added).  This shows that values of Quality of Experience are related to connectivity provided to client devices 4 in an Aircraft Cabin Network (ACN) 3 of Franchi, which is substantively the same as a passenger connectivity experience metric indicating a network connectivity performance experienced by the passenger terminals while operating in the cabin network of Claim 1.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826.  The examiner can normally be reached on Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Joshua Smith  
/J.S./  
5-29-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477